Citation Nr: 0114710	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a 30 percent evaluation.

The Board notes that the statement of the case indicates that 
the veteran's appeal arises from a November 1999 rating 
decision.  However, inasmuch as the veteran's notice of 
disagreement was received within one year from the notice of 
the February 1999 original rating decision and a statement 
from the veteran reporting the receipt of continued 
counseling, thereby reflecting his continued interest in 
proceeding with this appeal, was received within 60 days of 
the statement of the case; the Board finds that the veteran's 
appeal is more appropriately perfected with respect to the 
February 1999 rating decision rather than the November 1999 
rating decision.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The evidence in this case shows the veteran underwent a VA 
fee basis psychiatric compensation examination in February 
2000 but that he was hospitalized for treatment of his 
service-connected PTSD from March 16 to May 19, 2000.  
Although the claims file includes a copy of the veteran's 
hospital discharge summary for this period of inpatient 
treatment, the report does not include a comprehensive 
psychiatric evaluation and does not indicate that the 
veteran's past medical treatment records had been reviewed.  
Based on the foregoing, the Board finds that a VA psychiatric 
examination would be helpful in clarifying the extent and 
severity of the veteran's service-connected PTSD.

Additionally, as noted above, this issue involves the 
veteran's dissatisfaction with the initial rating for PTSD 
which was assigned following the grant of service connection 
for this disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Inasmuch as the statement of the case 
indicates that the RO did not consider the veteran's appeal 
as arising from the initial rating decision, it has not had 
an opportunity to consider the holding of this decision.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  The attention of 
the RO is specifically directed to copies 
of treatment records available from the 
Abilene Vet Center as well as VA medical 
facilities in Big Spring and Temple, 
Texas.  Copies of the medical records 
from all sources he identifies, including 
VA records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  It is requested that the 
examiner provide a detailed account of 
all manifestations of any present 
psychiatric disability(ies) and specify 
which symptoms are associated with such 
disabilities(ies).  If certain 
symptomatology cannot be disassociated 
from one disorder or another it should 
be so specified.  The examiner should 
comment upon the extent to which the 
service-connected PTSD impairs the 
veteran's occupational and social 
functioning and assign a GAF score with 
a definition of the numerical code 
assigned.  A complete rationale for the 
opinions given should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  The 
holding of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999) should be 
considered.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


